Order filed September 17, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00746-CV
                                  ____________

              IN RE GEICO INSURANCE COMPANY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              152nd District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-50259-A

                                    ORDER

      On September 3, 2015, relator GEICO Insurance Company, filed a petition
for writ of mandamus in this court. Relator asks this court to order the Honorable
Robert Schaffer, Judge of the 152nd District Court, in Harris County, Texas, to set
aside his order dated November 17, 2014 lifting the abatement of Linda Holman’s
extra-contractual claims, entered in trial court number 2013-50259-A, styled Linda
Holman v. GEICO Insurance Company. Relator claims respondent abused his
discretion by lifting the abatement, urging that Holman’s extra-contractual claims
are not ripe until Holman’s breach of contract claim against GEICO is adjudicated.

      However, the order of severance signed on June 5, 2014, which severed the
extra-contractual claims, did not expressly sever plaintiff Linda Holman’s breach
of contract claim against GEICO, and that breach of contract claim appears to have
remained as part of cause number 2013-50259. On September 10, 2014, the trial
court signed a judgment that states, among other things, “This judgment finally
disposes of all parties and all claims and is appealable.” Moreover, this judgment
does not award plaintiff any relief against GEICO.

      We request that both GEICO and Linda Holman, on or before September 30,
2015, file letter briefs addressing the issue of (a) whether the judgment signed on
September 10, 2014 is a final judgment under Lehmann v. Har-Con Corporation,
39 S.W.3d 191 (Tex. 2001), and, if so, (b) whether that judgment adjudicated
Holman’s breach of contract claim against GEICO.

      The court also extends the time for the filing of Holman’s response to the
petition for writ of mandamus until September 30, 2015.

                                            PER CURIAM